The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Status of Claims
3. 	This action is in response to Applicant’s Request for Reconsideration dated 01/26/2022.
4.	Claims 1-20 are currently pending.
5.	Claims 16-20 have been withdrawn.
6.	Claims 1, 8, 10, 13, and 15-16 have been amended.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1:
	Claim 1 sets forth “an upper inner edge of the annular ring is an uppermost inner edge of the process kit”. There is absolutely no support for this limitation in the specification as originally filed. In fact, the specification as originally filed directly contradicts this limitation. 
Regarding claims 2-9:
	Claims 2-9 are rejected at least based on their dependency from claim 1.

Claim Rejections - 35 USC § 103
9.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 10, 12, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carducci et al (US 2009/0188625) in view of Sugiyama et al (US 6,733,620).
Regarding claim 10:
	Carducci teaches a process kit (lower liner, 400) for use in a process chamber (102) [fig 4A & 0030], comprising: an annular ring (bottom wall, 406) configured to surround a substrate support (160), wherein the annular ring (406) includes a plurality of first ring slots (radially inner 408 in bottom wall) disposed through the annular ring (406) and having a substantially rectangular shape and disposed at regular intervals (see fig 4A) along the annular ring (406) and a plurality of second ring slots (radially outer 408 in bottom wall) extending through the annular ring (406) and having a substantially rectangular shape and disposed at regular intervals (see fig 4A) along the annular ring (406) and radially outward from the plurality of first ring slots (radially inner 408 in bottom wall) [fig 4A & 0030]; and an annular lip (outer wall, 404) extending from an upper surface of the annular ring (406), wherein the annular lip (404) includes a plurality of lip slots (408 in outer wall) disposed at regular intervals (see fig 4A) along the annular lip (404) [fig 4A & 0030-0031].
	Carducci does not specifically teach the annular ring has a total open area defined by the plurality of ring slots of about 40 percent to about 60 percent of a total area of the annular ring.
	Sugiyama teaches an annular ring (120) has a total open area defined by the plurality of ring slots (area of the opening of each slit 120a) of about 40 percent to about 60 percent of a total area of the annular ring (25% to 75%) [fig 2-3 & col 5, lines 1-8].
Carducci and Sugiyama are analogous inventions in the field of process kits. It would have been obvious to one skilled in the art before the effective filing date to modify the total open area of the annular ring of Carducci with the relative dimensions of Sugiyama to achieve the desired gas flow conductance or gas resonance time [Sugiyama - col 5, lines 1-8]. 
In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facia base of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05.
Regarding claim 12:
	Carducci teaches each slot of the plurality of second ring slots (radially outer longer 408 in bottom wall) defines a larger total open area (see fig 4A/4B) than each slot of the plurality of first ring slots (radially inner shorter 408 in bottom wall) [fig 4A-4B & 0030-0031].
Regarding claim 14:
	Carducci teaches the annular lip (404) is disposed proximate an outer sidewall of the annular ring (406) and radially inward from the outer sidewall (see fig 4A) [fig 4A & 0030-0031].
Regarding claim 15:
	Carducci teaches a plurality of fastener openings (fastening location, 414) disposed between adjacent ones of the plurality of lip slots [fig 4C & 0034].
	Although Carducci does not specifically disclose the size and location of the plurality of fastener openings, it would have been obvious to select the desired size and location of the fastener openings, since such a modification would have involved a mere change in size and arrangement of a component.  A change in size and arrangement of components is generally recognized as being within the level of ordinary skill in the art [MPEP 2144.04].
12.	Claim 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carducci et al (US 2009/0188625) in view of Sugiyama et al (US 6,733,620) as applied to claims 10, 12, and 13-15 above, and further in view of Benzing et al (US 2002/0170881).
The limitations of claims 10 and 12-15 have been set forth above.
Regarding claim 11:
Modifiied Carducci does not specifically teach each slot of the plurality of lip slots defines a larger total open area than each slot of the plurality of first ring slots and each slot of the plurality of second ring slots.
Benzing teaches the number, shape, and size of the slots may vary [0027].  It would have been obvious to a person of ordinary skill in the art before the effective filing date to discover the optimum configuration for the slots through routine experimentation in order to achieve the desired gas flow conductance [0027]. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art [MPEP 2144.05].
Modified Carducci and Benzing are analogous inventions in the field of process kits. It would have been obvious to one skilled in the art before the effective filing date to modify each slot of modified Carducci with relative dimensions to achieve the desired gas flow conductance or gas resonance time [Benzing – 0027]. 
Regarding claim 13:
	Carducci does not specifically teach the plurality of lip slots are arranged along a single row.
	Benzing teaches the plurality of lip slots are arranged along a single row (see fig 3) [fig 3 & 0027].
Modified Carducci and Benzing are analogous inventions in the field of process kits. It would have been obvious to one skilled in the art before the effective filing date to modify the plurality of lip slots modified Carducci to be arranged along a single row, as in Benzing, to achieve the desired gas flow conductance or gas resonance time [Benzing – 0027]. 

Response to Arguments
13.	Applicant's arguments, see Remarks, filed 01/26/2022, with respect to the rejection of claim(s) 1-5, 8-10, and 12-15 under 35 USC 102(a)(1) and claim(s) 6-7 and 11 under 35 USC 103 have been fully considered but they are not persuasive. 
Applicant argues that the upper inner wall of 406 of Carducci is not an uppermost inner edge. 
In response, it is noted that this limitation is new matter. It is directly contradicted by the instant disclosure. As such claims 1-9 are now rejected under 35 USC 112(a).
Applicant argues that Carducci fails to teach 404 being radially inward of the outer sidewall of 406. Specifically, 404 is flush with the outer sidewall of 406.
In response, it is noted that the outer sidewall of 404 is flush with the outer sidewall of 406. However, the inner sidewall of 404 is radially inward of the outer sidewall of 406 – thereby meeting the limitations of claims 3 and 14.
The remainder of applicant’s arguments have been fully considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.

Conclusion
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R KENDALL whose telephone number is (571)272-5081. The examiner can normally be reached Mon - Thurs 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Benjamin Kendall/Primary Examiner, Art Unit 1718